UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-2218


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD R. ZINNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:14-cv-00399-RGD-TEM)


Submitted:   June 23, 2015                    Decided:   July 2, 2015


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin D. Miller, LAW OFFICES OF MARVIN D. MILLER, Alexandria,
Virginia; Louis Napoleon Joynes, II, JOYNES & GAIDIES, Virginia
Beach, Virginia, for Appellant.   Dana J. Boente, United States
Attorney, Mark A. Exley, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edward R. Zinner appeals from the district court’s order

dismissing       his    civil     action       for    lack    of        subject    matter

jurisdiction.          We have reviewed the record included on appeal,

as   well   as    the    parties’    briefs,         and   find    no    error     in   the

district court’s ruling.            Accordingly, we affirm for the reasons

stated by the district court.                   United States v. Zinner, No.

2:14-cv-00399-RGD-TEM (E.D. Va. Oct. 20, 2014).                            We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in    the   materials         before   this     court      and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                           2